DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 10, a semicolon (;) should be added at the end of line 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 10, the claim recites “a modular heat exchanger unit”, “a first modular heat exchanger unit” and “a second modular heat exchanger unit”. It is unclear whether the “first” and “second” modular heat exchanger units are part of the “modular heat exchanger unit”, or if they are in addition thereto. In other words, it is unclear whether infringement occurs with a total of three modular heat exchanger units, or with a total of two modular heat exchanger units. For examination purposes, the first and second heat exchanger units will be construed as part of the modular heat exchanger unit (i.e. for a total of two heat modular exchanger units). 
	Claims 11-16 are rejected at least by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Renken et al. (US 5129235 A), herein Renken.
	As per claim 1, Renken discloses a transportation refrigeration assembly (see figure 1) comprising: a modular heat exchanger unit (12 and related components) including at least one absorption heat exchanger (50, 52) and at least one expansion device (250, 282); a frame (24) supporting the modular heat exchanger unit (12; see at least figure 1); a first cooling air outlet (76) in fluid communication with the modular heat exchanger unit (12); and a second cooling air outlet (78) in fluid communication with the modular heat exchanger unit (as shown in figure 1).
	As per claim 2, Renken discloses wherein the modular heat exchanger unit (12) includes (within circuit 234) a single refrigerant inlet (downstream of 246, upstream of 266 at 24) and a single refrigerant outlet (immediately upstream 258, at 24).
	As per claim 3, Renken discloses the system further comprising a first nozzle1 (84) in fluid communication with the first cooling air outlet (76) and a second nozzle (86) in fluid communication with the second cooling air outlet (78).
As per claim 4, Renken discloses wherein the at least one expansion device (250) includes a single expansion device (as shown in figure 9) and the at least one absorption heat exchanger (50) includes a single absorption heat exchanger (as shown in figure 9).
As per claim 5, Renken discloses wherein the single expansion device (250) is downstream of the single refrigerant inlet (inlet upstream of 266) to the modular heat exchanger unit and upstream of the single refrigerant outlet (outlet directly upstream 258).
	As per claim 6, Renken discloses wherein the at least one expansion device includes a first expansion device (250) and a second expansion device (282) and the at least one absorption heat exchanger includes a first absorption heat exchanger (50) and a second absorption heat exchanger (52).
	As per claim 7, Renken discloses wherein the first expansion device (250) and the second expansion device (282) are each located downstream of the single refrigerant inlet (inlet upstream 266) to the modular heat exchanger unit (12 and related components) and upstream of the single refrigerant outlet (outlet upstream 258) to the modular heat exchanger unit (see at least figure 9).
	As per claim 8, Renken discloses the system further comprising a first fan (102) in fluid communication with the first nozzle (84) and a second fan (104) in fluid communication with the second nozzle (86).
	As per claim 9, Renken discloses wherein the first cooling air outlet (76) is spaced from the second cooling air outlet (78; as shown in figure 1).
	As per claim 10, Renken discloses a transportation refrigeration system (see at least figure 1) comprising: a refrigeration circuit (12) including a compressor (46), a condenser (48), and a modular heat exchanger unit (components inside 32 and 34) including at least one absorption heat exchanger (50, 52) and at least one expansion device (250, 282); a modular compartment (32 and 34 combined) for accepting at least one of a first modular heat exchanger unit (50 and related components) and a second modular heat exchanger unit (52 and related components); a frame (24) supporting the modular compartment (as evidenced by at least figure 9); a first cooling air outlet (76) in fluid communication with the modular compartment (32); and a second cooling air outlet (78) in fluid communication with the modular compartment (34).
	As per claim 11, Renken discloses wherein the refrigeration circuit includes a single refrigeration circuit outlet (immediately upstream 258) to the modular compartment (32 and 34) and a single refrigeration circuit inlet (inlet downstream of 246, upstream of 266 at 24) from the modular compartment (see at least figure 9).
	As per claim 12, Renken discloses wherein the first cooling air outlet (76) is spaced from the second cooling air outlet (78; as shown in figure 1).
	As per claim 13, Renken discloses wherein the at least one absorption heat exchanger (see figure 9) includes a single absorption heat exchanger (50) and the at least one expansion device includes a single expansion device (250) and the single absorption heat exchanger and the single expansion device are located in the first modular heat exchanger unit (of 50 and related components).
	As per claim 14, Renken discloses the system further comprising a first nozzle (84) in fluid communication with the first cooling air outlet (76), a second nozzle (86) in fluid communication with the second cooling air outlet (78), a first fan (102) in fluid communication with the first nozzle (84), and a second fan (104) in fluid communication with the second nozzle (86).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Renken (US 5129235 A) in view of Kleist (GB 794796 A).
	As per claim 15, Renken disclsoes wherein the at least one absorption heat exchanger includes a first (50) and second absorption heat exchanger (52) and the at least one expansion device includes a first (250) and second expansion device (282).
However, Renken may not explicitly disclose wherein the first and second absorption heat exchangers and the first and second expansion devices are located in the second modular heat exchanger unit.
On the other hand, Kleist, directed to modular heat exchanger units, discloses at least one modular heat exchanger unit (wagon “A”) wherein first and second absorption heat exchangers (20) and first and second expansion devices (21) are located in the said modular heat exchanger unit (see at least figures 1-2 and 8).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), Kleist disclose a modular heat exchanger unit (“A”) that includes a plurality of evaporators (20) and a plurality of expansion valves (21), wherein a group of evaporators can be controlled by a single valve (see page 1, lines 41-47). This arrangement allows for continuous and uniform operation of the system which may be driven by a diesel engine (see page 1, lines 49-53). As per (2), one of ordinary skill in the art would recognize that since the prior art of Kleist has successfully implemented its own teachings with regards to a modular unit with at least two heat exchangers and two expansion valves, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Renken. Said reasonable expectation of success is apparent from the fact that both Renken and Kleist are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems for transport vehicles). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Renken may be significantly improved by incorporating the prior art teachings of Kleist, since the teachings of Kleist serve to complement the teachings of Renken by virtue of suggesting the continuous operation of the evaporators of the refrigeration system by having a plurality of evaporators and expansion valves.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Renken and to have modified them with the teachings of Kleist, by having the first and second absorption heat exchangers and the first and second expansion devices are located in the second modular heat exchanger unit, in order to maintain a continuous operation of the modular unit, as similarly suggested by Kleist, without yielding unpredictable results.
	As per claim 16, Renken as modified discloses the system further comprising a first nozzle (84 of Renken) in fluid communication with the first cooling air outlet (76 of Renken), a second nozzle (86 of Renken) in fluid communication with the second cooling air outlet (78 of Renken), a first fan (102 of Renken) in fluid communication with the first nozzle (84 of Renken), and a second fan (104 of Renken) in fluid communication with the second nozzle (86 of Renken).
Allowable Subject Matter
Claims 17-20 are allowable. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 17. There are no prior art teachings that would otherwise supplement or substitute the teachings of Renken or Kleist to arrive at the claimed invention. The prior art fails to teach or suggest a method for retrofitting a transport refrigeration assembly as claimed. There is no disclosure in the prior art of record regarding the removal of a first modular heat exchanger unit, and the installation of a second modular heat exchanger unit with an unequal number of heat exchangers. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale3 for removal and installation of modular heat exchanger units to arrive at the claimed invention, the reliance on said rationale is admonished4 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. replacing only parts of the unit, removing more than just one unit, etc.) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Renken require the specific structural arrangement of the transport unit as disclosed therein. One of ordinary skill in the art would recognize that any modifications to Renken to arrive at the claimed invention would be based on improper hindsight, and would render Renken inoperable for its intended purpose. Assuming arguendo, removing and replacing the modular units of Renken would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus. For instance, providing the ability to remove/install the modular units would require modifying fluid lines (e.g. by cutting, replacing, adding valves, etc.) increasing the complexity of the system, and most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “nozzle” can be construed as: “a projecting vent of something”, according to the Online Merriam-Webster Dictionary.
        2 See MPEP § 2143.
        3 See MPEP § 2143 (I) (E).
        4 Id., at § 2145 (X) (B).